  Case 1:18-cv-00607-MN Document 37 Filed 05/06/19 Page 1 of 1 PageID #: 186



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

CLEAN ENERGY MANAGEMENT
SOLUTIONS, LLC,

                       Plaintiff,

               v.
                                                        C.A. No. 18-607-MN
UTC FIRE & SECURITY AMERICAS
CORPORATION, INC.,

                       Defendant.

             STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE

        The plaintiff Clean Energy Management Solutions, LLC and defendant UTC Fire &

Security Americas Corporation, Inc., pursuant to Fed. R. Civ. P. 41(a)(2) and (c), hereby

stipulate, subject to the approval of the Court, that all claims and counterclaims in this action be

dismissed WITH PREJUDICE, with each party to bear its own costs, expenses and attorneys'

fees.

STAMOULIS & WEINBLATT LLC                          YOUNG CONAWAY STARGATT & TAYLOR, LLP

/s/ Richard C. Weinblatt                           /s/ Robert M. Vrana
Stamatios Stamoulis (#4606)                        Karen L. Pascale (#2903)
Richard C. Weinblatt #5080                         Robert M. Vrana (# 5666)
800 N. West Street, Third Floor                    Rodney Square
Wilmington, DE 19801                               1000 North King Street
(302) 999-1540                                     Wilmington, Delaware 19801
stamoulis@swdelaw.com                              (302) 571-6600
weinblatt@swdelaw.com                              kpascale@ycst.com
Attorneys for Plaintiff                            rvrana@ycst.com
Clean Energy Management Solutions, LLC             Attorneys for Defendant UTC Fire & Security
                                                   Americas Corporation, Inc.

IT IS SO ORDERED, this _____ day of May, 2019.

                                                     ____________________________________
                                                       UNITED STATES DISTRICT JUDGE
